U. S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended Novembor 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 333-153502 LUX DIGITAL PICTURES, INC. (Exact name of registrant as specified in its charter) Wyoming 22-2589503 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) For correspondence, please contact: 12021 Wilshire Blvd. #450 Los Angeles, CA. 90025 510-948-4000 (Address of principal executive offices) (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the Company is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes oNo þ As of January 11, 2011 the Company’s stock has a bid price of $.01 and an ask price of $.05 per share. At January 11, 2011, there were 50,273,400 shares outstanding of the Company’s common stock and 2,500,000 of the Company’s preferred stock. LUX DIGITAL PICTURES, INC. INDEX TO FORM 10-Q FOR THE QUARTER ENDED November 30, 2010 Page Number PART I. FINANCIAL INFORMATION Item1. Financial Statements Balance Sheets at May 31, 2010 (unaudited) and August 31, 2009 (derived from audited) F-1 Statements of Operations for the three and six months ended May 31, 2010 and 2009 (unaudited) F-2 Statement of Shareholders’ Equity of as of May 31, 2010 (unaudited) F-3 Statements of Cash Flows for the three and six months ended May 31, 2010 and 2009(unaudited) F-4 Notes toFinancial Statements F-5 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 5 Item3. Controls and Procedures 6 PART II. OTHER INFORMATION Item1. Legal Proceedings 8 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 8 Item 3. Defaults upon senior securities 8 Item 4. Submissions of matters to a vote of securities holders 8 Item 5. Other Information 8 Item6.Exhibits 8 Exhibit 31.1 Exhibit 32.1 2 LUX DIGITAL PICTURES, INC. FINANCIAL STATEMENTS NOVEMBER 30, 2010 3 LUX DIGITAL PICTURES, INC. TABLE OF CONTENTS NOVEMBER 30, 2010 CONTENTS Balance Sheets as of November 30, 2010 (Unaudited) and August 31, 2010 (Derived from audited statements) F-1 Statements of Operations (Unaudited) for the three months ended November 30, 2010 and 2009 F-2 Statement of Stockholders’ Equity (Unaudited) as of November 30, 2010 F-3 Statements of Cash Flows (Unaudited) for the three months ended November 30, 2010 and 2009 F-4 Notes to the Financial Statements F-5 4 LUX DIGITAL PICTURES, INC. BALANCE SHEETS AS OF NOVEMBER 30, 2010 (UNAUDITED) AND AUGUST 31, 2010 (DERIVED FROM AUDITED STATEMENTS) November 30, 2010 (Unaudited) August 31, 2010 (Derived from audited statements) ASSETS Current Assets Cash $ $ Accounts receivable Prepaid advertising Prepaid consulting Deferred tax asset Total Current Assets Other Assets Unamortized film costs, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Accounts payable $ $ Accrued taxes Accrued interest – related parties Estimated costs to complete films Note payable - stockholder Convertible note payable – related party Total Current Liabilities STOCKHOLDERS’ EQUITY Common stock (1,000,000,000 shares authorized; $.001 par value; 50,273,400 shares issued and outstanding) Preferred stock (10,000,000 shares authorized; $.001 par value; 2,500,000 shares issued and outstanding) Paid in capital Treasury stock Retained earnings (deficit) ) ) Total Stockholders’ Equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of the financial statements. F-1 LUX DIGITAL PICTURES, INC. STATEMENTS OF OPERATIONS (UNAUDITED) FOR THE THREE MONTHS ENDED NOVEMBER 30, 2 Three months ended November 30, 2010 (Unaudited) Three months ended November 30, 2009 (Unaudited) GROSS REVENUES $ $ OPERATING EXPENSES General and administrative Amortization of film costs TOTAL OPERATING EXPENSES NET OPERATING LOSS ) ) OTHER INCOME (EXPENSE) Interest income 94 Interest expense ) 0 Other income 0 TOTAL OTHER INCOME (EXPENSE) ) NET INCOME (LOSS) BEFORE PROVISION (BENEFIT) FOR INCOME TAXES ) PROVISION (BENEFIT) FOR INCOME TAXES ) NET INCOME (LOSS) $ ) $ WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING FOR THE PERIOD NET INCOME (LOSS) PER SHARE $ ) $ The accompanying notes are an integral part of the financial statements. F-2 LUX DIGITAL PICTURES, INC. STATEMENT OF STOCKHOLDERS’ EQUITY (UNAUDITED) AS OF NOVEMBER 30, 2010 Common Stock Preferred Stock Additional Paid in Treasury Retained Earnings Total Shares Amount Shares Amount Capital Stock (Deficit) Balance, August 31, 2008 0 Net loss for the year ended August 31, 2009 - ) ) Balance, August 31, 2009 0 Issuance of common stock as compensation - Issuance of common stock for services at $0.01 per share - Shares returned to treasury ) ) - 0 Net loss for the year ended August 31, 2010 - ) ) Balance, August 31, 2010 ) Net loss for the three months ended November 30, 2010 - ) ) Balance, November 30, 2010 $ ) $ The accompanying notes are an integral part of the financial statements. F-3 LUX DIGITAL PICTURES, INC. STATEMENTS OF CASH FLOWS (UNAUDITED) FOR THE THREE MONTHS ENDED NOVEMBER 30, 2 Three months ended November 30, 2010 (Unaudited) Three months ended November 30, 2009 (Unaudited) Cash Flows from Operating Activities: Net income (loss) for the period $ ) $ Adjustments to Reconcile Net Loss to Net Cash Used in Operating Activities: Amortization of film costs Changes in Assets and Liabilities (Increase) in accounts receivable ) ) Decrease in prepaid consulting 0 (Increase) in deferred tax asset ) 0 (Decrease) in accounts payable ) ) Increase in accrued taxes 0 Increase in accrued interest – related parties 0 Net Cash Used in Operating Activities ) ) Cash Flows from Investing Activities: Investment in new films ) ) Net Cash Used in Investing Activities ) ) Net Decrease in Cash and Cash Equivalents ) ) Cash and Cash Equivalents – Beginning Cash and Cash Equivalents – Ending $ $ Supplemental Cash Flow Information: Cash Paid for Interest $
